 

Exhibit 10.1

 

TRI-ARTISAN PARTNERS LLC

Merchant Banking

 

May 4, 2004

 

Mr. Frank J. Massino

Chairman and Chief Executive Officer

Senetek PLC

620 Airpark Road

Napa, CA 94558

 

Dear Mr. Massino:

 

This is to confirm the engagement of Tri-Artisan Partners LLC (“Tri-Artisan”) on
an exclusive basis to render financial advisory and investment banking services
to Senetek PLC (the “Company”) on the terms hereof in connection with the
possible (a) sale, merger, consolidation, reorganization or other business
combination or similar transaction involving at least 50% of the business,
assets or stock of the Company, or (b) the purchase or other acquisition by the
Company for cash, stock of the Company or other consideration of businesses,
assets or stock of another company with an aggregate value of at least $10
million, whether effected in one transaction or a series of transactions, on
terms and conditions satisfactory to the Company (a “Transaction”).

 

In this connection, Tri-Artisan will:

 

(i) familiarize itself with the business, operations, properties, financial
condition, management and prospects of the Company and its divisions;

 

(ii) assist the Company in preparing a memorandum for distribution to potential
buyers, describing the Company and/or its divisions and its business,
operations, properties, financial condition and prospects, it being specifically
agreed that (a) such memorandum shall be based entirely upon information
supplied by the Company, which information the Company will warrant to
Tri-Artisan, to the best of the senior executive team’s knowledge, to be
complete and accurate in all material respects, and not misleading in any
material respect (it being understood that any warranty to third parties shall
be solely pursuant to any definitive agreement for a Transactions), and (b) the
Company shall be solely responsible for the accuracy and completeness of such
memorandum;

 

(iii) seek to introduce the Company to companies and persons who might be
interested in a transaction involving the Company and/or its divisions;

 

590 Madison Avenue, 27th Floor

New York, NY 10022

Tel. (212) 610-1500

Fax (212) 610-1501

Member NASD, SIPC

 



--------------------------------------------------------------------------------

May 4, 2004

 

(iv) advise the Company with respect to the structure and financial terms of any
contemplated or proposed possible Transaction and the negotiating strategy to be
used in connection therewith:

 

(v) assist the Company in analyzing and valuing the business and assets of other
companies that might be involved in a Transaction;

 

(vi) assist the Company in any discussions and negotiations for a Transaction
which may ensue.

 

The engagement shall be undertaken in two phases. Tri-Artisan shall be paid a
$25,000 retainer upon execution of this engagement letter (which retainer shall
be credited against any fee owed to Tri-Artisan upon the closing of a
Transaction) and in consideration thereof shall perform the services described
in subparagraphs (i) and (ii) above. Following review by the Company’s
management and Board of Directors of the draft memorandum described in
subparagraph (ii), Tri-Artisan’s principal representatives for the engagement
shall meet with management and the Board of the Company to review the memorandum
and Tri-Artisan’s evaluation of the Company’s opportunities to maximize
shareholder value. If following such meeting the Board of Directors gives notice
to Tri-Artisan that it elects to proceed with the engagement, Tri-Artisan shall
thereupon be paid an additional $25,000 retainer (which shall be credited
against any fee owed to Tri-Artisan upon the closing of a Transaction) and shall
proceed with the additional services described in subparagraphs (iii) through
(vi).

 

If during the term of this engagement a Transaction occurs, regardless of
whether the party or parties to a Transaction were identified by Tri-Artisan or
whether Tri-Artisan rendered advice concerning a Transaction, then Tri-Artisan
shall be paid a cash fee at the closing (subject to the payment provisions
below) equal to the greater of $500,000 and 1.50% of Aggregate Consideration.

 

Tri-Artisan will be entitled to 33.3% of any break-up fee or other termination
fee, received by the Company, for any transaction not consummated.

 

At the request of the Company, Tri-Artisan may, at its sole discretion,
undertake a study to enable it to render its opinion with respect to the
fairness from a financial point of view of the consideration proposed to be paid
to the Company or its security holders in connection with a Transaction, subject
to the execution of a separate engagement letter which will provide for an
opinion fee of $250,000 payable at such time as Tri-Artisan delivers the opinion
to the Board of Directors of the Company, which opinion fee shall be credited
toward any fee owed by the Company to Tri-Artisan upon the closing of a
Transaction.

 

For purposes of this engagement, the term Aggregate Consideration means the
aggregate amount of cash or cash equivalents and the fair market value (on the
date of payment) of securities (whether debt or equity) or assets receivable by
the Company, its employees or its security holders, as the case may be, or by
any subsidiary of the

 

– 2 –



--------------------------------------------------------------------------------

May 4, 2004

 

Company (including, without limitation, amounts paid by the Company, the
Company’s subsidiaries or the buyer in a Transaction such as a leveraged
recapitalization or pursuant to covenants not to compete, employment contracts,
employee benefit plans or other similar arrangements). Aggregate Consideration
shall also include (i) the amount of any indebtedness (including capital leases)
of the Company and/or divisions assumed, continued, defeased, refinanced or
otherwise paid in connection with a Transaction and (ii) if a Transaction
involves the acquisition of all or a substantial part of the operating assets of
the Company, the excess, if any, of (x) the value of any current assets not
sold, over (y) the value of any current liabilities not assumed by the buyer.

 

The fair market value of publicly-traded equity securities included in the
Aggregate Consideration shall be the average of the last sales prices for such
securities on the principal securities market on which they are traded during
the period of 20 trading days ending five days prior to the consummation of a
Transaction. The fair market value of debt securities shall be equal to the
aggregate principal amount thereof, and the fair market value of any other
securities issued for which there is no existing public trading market during
such period, or any other non-cash consideration delivered or retained in
connection with a Transaction, will be the value mutually determined in good
faith by the Company and Tri-Artisan.

 

In the event that a Transaction is closed, but the consideration is receivable
in installments (it being understood that the full principal amount of debt
securities shall be deemed received at closing) or subject to contingencies,
Tri-Artisan’s fee shall be subject to the same payment schedule or contingencies
and will be paid upon the payment of each such installment on a pro rata basis
(subject in all events to the satisfaction of the minimum cash fee of $500,000
at closing described above). Fees on amounts paid into escrow shall be payable
upon the establishment of such escrow, except where the escrow is established
pending determination of the purchase price as, for example, in the case of a
closing audit.

 

In addition to any fees payable hereunder, Tri-Artisan shall be reimbursed by
the Company for its reasonable out-of-pocket expenses (including reasonable
legal fees and disbursements) in connection with this engagement without regard
to whether a Transaction is consummated, provided that such reimbursement shall
not exceed $50,000 without the Company’s consent which the Company agrees shall
not be unreasonably withheld.

 

In order to coordinate the efforts to effect a Transaction satisfactory to the
Company (and its security holders) during the period of our engagement
hereunder, the Company will not initiate any discussions looking toward a
Transaction involving the Company and/or its divisions except through
Tri-Artisan. In the event that the Company, its directors, management or
controlling shareholders receive any inquiry or are otherwise aware of the
interest of any third party in a Transaction involving the Company and/or its
divisions, they will promptly inform Tri-Artisan of the prospective buyer and
its interest.

 

– 3 –



--------------------------------------------------------------------------------

May 4, 2004

 

Tri-Artisan and the Company have entered into a separate indemnification
agreement, dated the date hereof and attached hereto as Schedule A, providing
for the indemnification of Tri-Artisan by the Company in connection with
Tri-Artisan’s engagement hereunder, the terms of which are incorporated by
reference herein. The Company acknowledges that the Company’s execution and
delivery of the indemnification agreement was a condition to Tri-Artisan’s
execution and delivery of this letter agreement.

 

This engagement shall continue in effect through the date on which the Board of
Directors elects to continue the engagement as provided above, and if it so
elects, for a minimum of one year from the date of this letter or upon such date
as mutually agreed by the Company and Tri-Artisan.

 

If a Transaction shall occur within twelve (12) months of the termination of
this engagement, then Tri-Artisan shall be paid a fee in accordance with the fee
provisions above.

 

This letter agreement contains the entire agreement between the Company and
Tri-Artisan concerning the engagement of Tri-Artisan by the Company, and no
modifications of this agreement or waiver of the terms and conditions hereof
will be binding upon either party, unless approved in writing by both parties.
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereunder.

 

Please confirm that the foregoing is in accordance with your understandings and
agreements with Tri-Artisan by signing and returning to us the duplicate of this
letter enclosed herewith.

 

Very truly yours, TRI-ARTISAN PARTNERS LLC By:  

/s/ ROGER C. KAHN

   

Roger C. Kahn

   

Managing Director

 

CONFIRMED AND AGREED: SENETEK PLC By:  

/s/ FRANK J. MASSINO

   

Frank J. Massino

   

Chairman and Chief Executive Officer

 

– 4 –



--------------------------------------------------------------------------------

 

SCHEDULE A

 

May 4, 2004

 

Tri-Artisan Partners LLC

590 Madison Avenue, 27th Floor

New York, NY 10022

 

Gentlemen:

 

This letter will confirm that we have engaged you to advise and assist us in
connection with the matter or matters described in the separate engagement
letter among ourselves of even date herewith (the “Engagement Letter”). In
consideration of your agreement to act on our behalf in connection with such
matter or matters, we agree to indemnify and hold Tri-Artisan Partners LLC
(“Tri-Artisan”) and its affiliates, and the controlling persons, members,
partners, managers, shareholders, directors, officers, employees and agents of
Tri-Artisan and its affiliates (Tri-Artisan and all such entities and persons
being herewith called “Indemnified Parties”) harmless from and against any
losses, claims, damages or liabilities (or actions or proceedings, including
security holder actions or proceedings, in respect thereof) related to or
arising out of such engagement or role as advisor with respect to the
Transaction (as defined in the Engagement Letter) in connection therewith, and
the undersigned will, at its own expense and with counsel of its choosing,
investigate, prepare for and defend any such action or claim, whether or not in
connection with pending or threatened litigation in which any Indemnified Party
is a party. We will not, however, be responsible for any claims, liabilities,
losses, damages or expenses that are finally determined to have resulted from
the willful misconduct or gross negligence of the Indemnified Parties. We also
agree that the Indemnified Parties shall have no liability (whether direct or
indirect, in contract or tort or otherwise) to us for or in connection with such
engagement, except for any such liability for losses, claims, damages,
liabilities or expenses incurred by us that are finally determined to have
resulted from the willful misconduct or gross negligence of Tri-Artisan.

 

In the event that the foregoing indemnity is unavailable (except by reason of
willful misconduct or gross negligence of Tri-Artisan), then we shall contribute
to amounts paid or payable by the Indemnified Parties, in respect of the losses,
claims, damages and liabilities sustained or incurred by the Indemnified
Parties, in such proportion as appropriately reflects the relative benefits
received by, and fault of Tri-Artisan and us in connection with the matters as
to which such losses, claims, damages or liabilities relate and other equitable
considerations; provided, however, that in no event shall the amount to be
contributed by Tri-Artisan exceed the amount of the cash fee actually received
by Tri-Artisan from us under the terms of the Engagement Letter. The foregoing
shall be in addition to any rights that the Indemnified Parties may have at
common law or equity or otherwise.

 



--------------------------------------------------------------------------------

May 4, 2004

 

If indemnification is to be sought hereunder by an Indemnified Party, then
Tri-Artisan, or such Indemnified Party, shall notify the Company of the
commencement of any action or proceeding in respect thereof; provided, however,
that the failure to so notify the Company shall not relieve the Company of any
liability that it may have under the foregoing indemnification provisions except
to the extent that it has been prejudiced in any material respect by such
failure, or from any liability which it may otherwise have to the Indemnified
Parties. Following such notification, the Company may elect in writing to assume
the defense of such action or proceeding, and, upon such election, it shall not
be liable for any legal costs subsequently incurred by the Indemnified Parties
(other than reasonable costs of investigation and preparation) in connection
therewith, unless (i) the Company has failed to provide counsel reasonably
satisfactory to the Indemnified Parties, or (ii) counsel which has been provided
by the Company reasonably determines that its representation of the Indemnified
Parties would present it with a conflict of interest or such counsel has advised
Tri-Artisan, that there may be one or more legal defenses available to it which
are inconsistent with those available to the Company. The Company shall not be
liable for the fees and expenses of more than one separate counsel, approved by
Tri-Artisan, representing all the Indemnified Parties in such action or
proceeding, plus one firm of local counsel in the jurisdiction in which such
action or proceeding is brought to the extent such local counsel is required to
effectively defend against such action or proceeding. The Company shall not be
liable for any settlement of any claim, action or proceeding effected without
its written consent; provided, however, that such consent shall not be
unreasonably withheld, delayed or conditioned. The Company will not, without the
prior written consent of an Indemnified Party, settle any claim, action or
proceeding as to which such Indemnified Party shall be entitled to
indemnification hereunder, unless such settlement results in a complete
discharge of all obligations and liabilities of such Indemnified Party, with
respect to such claim or action (without such Indemnified Party being required
to take or forebear from taking any action).

 

The Company will pay to Tri-Artisan, as the case may be, in addition to the
other fees and expenses payable to Tri-Artisan, the out of pocket expenses, as
incurred and as properly documented by Tri-Artisan, for any of your respective
members, managers, officers, directors, employees or agents devoted to appearing
and preparing to appear as witnesses, assisting in preparation for hearings,
trials or pretrial matters or otherwise with respect to hearings, trials,
pretrial matters and other proceedings in any way relating to, or referred to
in, or arising out of your engagement or your respective roles in connection
therewith. The Company will also pay the fees and expenses of your counsel in
connection with the matters referred to in this paragraph.

 

– 2 –



--------------------------------------------------------------------------------

May 4, 2004

 

It is understood that, in connection with the Engagement Letter, Tri-Artisan,
may also be engaged to act for us in one or more additional capacities, and that
the terms of any such additional engagement may be embodied in one or more
separate written agreements. This agreement shall apply to each such engagement
and any modification of any of such engagements, and shall remain in full force
and effect following their completion or termination. This agreement may not be
amended or modified except in writing signed by all of the affected parties, and
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to the conflict of law principles thereunder.

 

Very truly yours,

SENETEK PLC

By:

 

/s/ FRANK J. MASSINO

   

Frank J. Massino

Chairman and Chief Executive Officer

 

CONFIRMED AND AGREED:

 

TRI-ARTISAN PARTNERS LLC

By:  

/s/ ROGER C. KAHN

   

Roger C. Kahn

Managing Director

 

– 3 –